DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	 Claim 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narukawa (2013/0004404) in view of Lord ‘403.
	Narukawa ‘404 discloses a process for producing trichlorosilane by reacting metallurgical grade silicon with silicon tetrachloride and hydrogen to obtain a reaction gas; condensing the reaction gas to obtain a condensate; and distilling the condensate to refine trichlorosilane.  The condensate is maintained in a high temperature state so that a concentration of aluminum chloride in the condensate becomes in a range of a saturation solubility or less. The condensate flows to the first distillation column while maintaining the high temperature state. A liquid distilled in the first distillation column is distilled by the secondary distillation column so as to refine trichlorosilane, and a liquid in which aluminum chloride is concentrated is extracted from a bottom portion of the first distillation column. The extracted liquid is concentrated and dried, and then a solid content including aluminum chloride is exhausted (note paragraph [0012] and Figure 1).
	For the instant claim 2, as shown in Figure 1 of Narukawa ‘404, the liquid extracted from the bottom portion of the first distillation column 13 (which is considered as the claimed “residue”) is extracted via the vertical pipe 18, and the liquid is sent to the evaporator 16.  In the evaporator 16, a slurry of the residue is boiled down; and thereby, chlorosilane is evaporated.  The chlorosilane vapor is liquefied by the condenser 21.  On the other hand, the slurry liquid containing solid contents such as aluminum chloride and the like is concentrated and collected in the bottom portion of the evaporator 16 (note paragraph [0036]).  
	The concentrate, obtained after the evaporation step, is sent to the drier 17 via the vertical pipe 19 there below, and the concentrate is dried in the drier 17 (note paragraph [0036]) and solid contents containing aluminum chloride are removed (note paragraph [0042]).
	For the instant claim 4, it would have been obvious to one skilled in the art to remove the pre-dried residue in the process of Narukawa ‘404 by any conventional means, including the use of inert gas, so that it won’t deposit on the equipment.
	For the instant claim 5, it would have been obvious to one of ordinary skill in the art to use any known dryer to pre-dry the residue in the process of Ruff ‘682.  Without a showing of criticality or unexpected results, the use of a vertical dryer is not seen as a patentable difference.  	
	Narukawa ‘404 does not specifically disclose the amount of chlorosilane compound after the drying step; however, since TCS is removed from the top of the first distillation column 13 and STC is removed from the evaporator 16, it would have been obvious to one skilled in the art to reasonably expect that the chlorosilane content in the concentrate going to the dryer would be low as required in the instant claim 1.
	Narukawa ‘404 does not specifically disclose the temperature for the dryer; however, it would have been obvious to one skilled in the art to select an appropriate temperature for the dryer in order to not only produce solid aluminum chloride product (temperature must be below 180oC, the sublimation point of aluminum chloride) but also to remove any residual chlorosilane (temperature must be higher than 57.65oC the boiling point of silicon tetrachloride).  
	The difference is Narukawa ‘404 does not disclose a step of crystallizing aluminum chloride.
	In Narukawa ‘404, the distillation residue (stream 18) is evaporated to form aluminum chloride solid, thus, it is considered that the aluminum chloride solid is formed by evaporative crystallization.
Lord ‘403 discloses a process for removing aluminum chloride and other partially soluble metal chlorides from liquid chlorosilanes comprising the steps of: 
providing a processing vessel with agitation means, 
introducing a seed material and an impure solution of liquid chlorosilanes into the processing vessel, said impure solution of liquid chlorosilanes having aluminum chlorides and other metal chlorides therein, 
maintaining the aluminum chloride and other partially soluble metal chlorides dissolved or suspended in the solution of liquid chlorosilanes while mixing the seed and solution of liquid chlorosilanes to allow deposition of aluminum and metal chloride layers on the seeds, 
transferring the mixture of seed and solution of liquid chlorosilanes into a solids removal vessel wherein a first stream of high solids content liquid and a second stream of a liquid solution with a reduced solids content is produced; 
transferring the second stream of liquid solution with reduced solids content to a further process or vessel and transferring the first stream of high solids content liquid into a waste storage vessel or a further processing vessel.
In FIG. 1 there is shown a typical chlorosilane production reactor, 100, which produces an effluent, 101, comprising a mixture of solids and gases including, but not limited to, powdered silicon and other solids, chlorosilanes, hydrogen, hydrogen chloride, aluminum chloride and other metal chlorides. This stream, 101, enters a solid removal means, 102, such as a cyclone or filter system, from which most of the solids are discharged in a stream, 103. However, sufficient solids, which serve as an external source of seeds, remain in a cleaned gas stream, 104. The cleaned gas, 104, is then cooled by a heat removal means, 105, such as a heat exchanger or cooling system, wherein a portion of the cleaned gas stream, 104, is condensed to form a stream, 106, which contains solids, liquids and gases. This stream, 106, then enters an initial gas separator/crystallizer, 107. A gas stream, 112, is cooled in a heat removal system, 113, which has a coolant supply, 118, and a return, 119. The gas stream, 112, now comprising mostly hydrogen and hydrogen chloride, leaves the initial gas separator/crystallizer, 107, to be recycled. The liquids and solids are collected in the bottom of the initial gas separator/crystallizer, 107, where they are mixed by an agitator, 108, to keep the solids suspended in the liquid and to mix in a possible recycle stream, 152, which can provide additional seed if needed. The mixture of liquid and solids in a stream, 120, exits the initial gas separator/crystallizer 107 and enters a further heat removal means, 121, such as a heat exchanger or cooling system, resulting in the formation of a supersaturated solution, 122, and further crystallization on the seeds suspended in the solution, 122. The supersaturated solution, 122, then passes through a control valve, 123, and exits as a lower pressure stream, 124, which enters a second gas separator/crystallizer, 125. Any released gas and vapor, 128, goes overhead, and then through a control valve, 129, which maintains the pressure in the second gas separator/crystallizer, 125. A reduced pressure gas stream, 170, then enters a first chlorosilane distillation column, 160. The liquids and solids entering the second gas separator/crystallizer, 125, are retained in its bottom section and mixed with an agitator, 126. A slurry, 127, leaves the second gas separator/crystallizer, 125, and enters a first solids separation means, such as a liquid cyclone or filter, 130. The majority of the solids exit in a solids stream, 131, together with some liquid chlorosilanes. This stream is then further processed in a second solids separation means, such as a liquid cyclone or filter, 132, to further concentrate the solids in a high solids stream, 140, and additional useful chlorosilanes are recovered in a primarily liquid stream, 133. The high solids stream, 140, is discharged through a valve, 141, directly into a waste tank, 142.
Thus, Lord ‘403 fairly teaches that the aluminum chloride is crystallized from the solution containing trichlorosilane (TCS) and tetrachlorosilane (STC).  For the temperature of the crystallization step, it would have been obvious to one of ordinary skill in the art to select a suitable temperature in order to promote the crystallization of the aluminum chloride.  
It would have been obvious to one of ordinary skill in the art to treat the high solid stream as produced in the process of Lord ‘403 by the process as disclosed in Ruff ‘682 because high solid stream in Lord ‘403 has a similar composition as the residue in Ruff ‘682 and by doing so, the aluminum chloride could be converted so a solid material.
	It would have been obvious to one of ordinary skill in the art to use cooling crystallization, as suggested by Lord ‘403, instead of or in addition to the evaporative crystallization as disclosed in Narukawa ‘404 in order to crystallize as much of the aluminum chloride as possible.
	For the combined teaching of Narukawa ‘404 and Lord ‘403, the evaporation step in Narukawa ‘404 would be replaced by the cooling crystallization as disclosed in Lord ‘403 and the drying step (note box 17 in Figure 1) is considered as both the residue concentrating step and the drying step, i.e. when the resulting slurry from the combined teaching being passed to the drier, the time it would take for the concentration of solid substance to increase to 20-30% is considered as the “residue concentrating step” and the subsequent time it would take to further dry the solid sub is considered as the “drying step” because these two steps are not required to be carried out in separate apparatus and the temperatures in these two steps can be the same (note page 23 of the instant specification, lines 9-10, 70-90oC for the residue concentration step and last step of claim 1, 50-130oC for the drying step).
	For the temperature of the drying step in the process of Narukawa ‘404, the temperature must be lower than the boiling point of AlCl3, which is 180oC and higher than boiling point of chlorosilane since chlorosilane vapor is produced in the drier 17 (note paragraph [0036]), the boiling point of silicon tetrachloride is 57.65oC.  Thus, it would have been obvious to one skilled in the art to select an appropriate temperature for the drying step in Narukawa ‘404 in order to produce chlorosilane vapor but without vaporizing the aluminum chloride.

Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.
The rejection over Ruff is withdrawn in view of Applicant’s amendment to the claims and Applicants’ arguments.
For the rejection over Narukawa, Applicants ague that in the process of Narukawa, aluminum chloride is not deposited until a liquid extracted from the bottom portion of the a first distillation column 13 reaches the evaporator; therefore, a person skilled in the art would not carry out the crystallizing step before the liquid reaches the evaporator 16 of Narukawa.
The rejection is clarified as stated above.  It would have been obvious to one skilled in the art to replace the evaporating step as disclosed in Narukawa ‘404 with the cooling crystallization step as suggested by Lord ‘403 because these are art recognized analogous methods for crystallizing solid from the solution.  The drying step as disclosed in Narukawa ‘404 is considered as both the residue concentrating step and the drying step.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 8, 2022